LEXICON PHARMACEUTICALS PROVIDES CLINICAL PIPELINE UPDATE AND REPORTS 2 Conference Call and Webcast at 11:00 a.m. Eastern Time The Woodlands, Texas, April 28, 2009 – Lexicon Pharmaceuticals, Inc. (Nasdaq: LXRX), a biopharmaceutical company focused on discovering and developing breakthrough treatments for human disease, today updated its drug development progress and reported financial results for the three months ended March 31, 2009. “Our pipeline of novel drug candidates continues to advance in line with our expectations,” said Dr. Arthur T. Sands, president and chief executive officer of Lexicon.During the quarter, we also restructured our operations to conserve capital and concentrate our resources on advancing the most promising programs in our pipeline.” Key Developments · Lexicon completed a drug-drug interaction study of LX2931 with methotrexate in patients with rheumatoid arthritis in March 2009.Top line results from the trial indicated that LX2931 was well tolerated in combination with methotrexate, and no drug-drug interactions were observed.In addition, Lexicon will present Phase1 data for LX2931 at the European League Against Rheumatism (EULAR) annual meeting on June 13, 2009. · Lexicon continues to enroll patients in a Phase 2a clinical trial of its LX1031 drug candidate for non-constipating irritable bowel syndrome (IBS).Enrollment is on track to be completed by year-end.The trial is designed as a double-blind, randomized, placebo-controlled study to evaluate the safety and tolerability of LX1031 and its effects on symptoms associated with IBS.In addition, Lexicon will present Phase 1 data for LX1031 at the Digestive Disease Week (DDW) annual meeting on May31, · Lexicon is advancing its LX1032 drug candidate, which has received Fast Track status from the U.S. Food and Drug Administration (FDA), into a Phase 2a study in patients with carcinoid syndrome.Lexicon has identified the clinical trial sites for this study, and patient enrollment is expected to begin in the second quarter of 2009.In addition, Lexicon will present Phase 1 data for LX1032 at the Digestive Disease Week (DDW) annual meeting on June 1, 2009. · Lexicon is completing the initial single ascending-dose portion of a Phase 1 study of its LX4211 drug candidate for diabetes.Lexicon plans to initiate the multiple ascending-dose portion of the study during the second quarter of 2009 to evaluate the safety, tolerability, and pharmacokinetics of LX4211 in healthy volunteers over a seven-day dosing period. · Lexicon is continuing preclinical studies of LX7101, a new drug candidate for glaucoma, in preparation for the planned filing of an IND application with the FDA.LX7101 is a small molecule compound that may have the potential for treating glaucoma by lowering intraocular pressure through a new mechanism of action that enhances the eye’s fluid outflow facility.Impairment of fluid outflow is thought to be a major contributing factor in the higher incidence of glaucoma that is observed as people age. 1 Financial Results Revenues:Lexicon’s revenues for the three months ended March 31, 2009 decreased 53 percent to $4.2million from $8.9million for the corresponding period in 2008.The decrease for the three months ended March31, 2009 was primarily attributable to reduced revenues under Lexicon’s alliance agreements with Bristol-Myers Squibb, N.V. Organon and Genentech, Inc. Research and Development Expenses:Research and development expenses for the three months ended March31, 2009 decreased 17percent to $23.0million from $27.8million for the corresponding period in 2008.The decrease was primarily attributable to lower salary and benefit costs, due to reductions in personnel offset in part by associated severance costs, as well as lower external research expenses. General and Administrative Expenses:General and administrative expenses for the three months ended March31, 2009 decreased 14 percent to $4.8million from $5.5million for the corresponding period in 2008.The decrease was primarily attributable to lower salary and benefit costs, due to reductions in personnel offset in part by associated severance costs. Net Loss Attributable to Lexicon Pharmaceuticals, Inc.:Net loss for the three months ended March31, 2009 was $21.6million, or $0.16per share, compared to a net loss of $18.0million, or $0.13per share, in the corresponding period in 2008.For the three months ended March31, 2009, net loss included non-cash, stock-based compensation expense of $1.4million, compared to $1.8 million in the corresponding period in 2008. Cash and Investments:As of March 31, 2009, Lexicon had $145.5 million in cash and investments, including $11.8million in cash and investments held by Symphony Icon, as compared to $158.8million as of December31, 2008. Lexicon Conference Call: Lexicon management will hold a conference call to discuss its clinical development progress and financial results for the first quarter of 2009 at 11:00 a.m.
